DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed October 27, 2020, are pending.

Attempted Interview
Examiner left a voicemail for Applicant’s representative (Daniel Glitto, Reg. No. 62,998) on July 22, 2022.  The voicemail requested an interview to propose an examiner’s amendment that would place this application into condition for allowance.  No response has been received.

Claim Objections
Claims 9 and 19 are objected to because of the following informalities.  
In claim 9, line 2, “the boundary region” should be replaced with “the barrier region”
In claim 19, line 3, “the boundary region” should be replaced with “the barrier region”
Appropriate correction is required.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Cho’ (WO 2021/071123 A2; see machine translation appended to the attached copy) can be considered the closest prior art.  Like the claimed invention, Cho obtains an image of a support structure ([0055]-[0057], Fig. 2; Note the “fence”-type barrier extending up from the front edge of the shelf), extracts frequency components representing pixels of the image (Fig. 7, [0071]-[0073], [0090]-[0096]), and uses the frequency components to identify at least one empty sub-region that is free of items between the barrier and the shelf back ([0100]-[0101], [0108], [0119]-[0121], [0125]-[0126], Fig. 9).  However, Cho does not teach all elements of the claimed invention.  For example, Cho does not specifically identify a barrier region of the image, and then detect an empty sub-region within that barrier region as required by the claimed invention.  Instead, Cho directly detects object/empty regions without ever identifying a barrier region (e.g., Fig. 9, the illustrated grids have been detected as including objects, while the other areas are considered empty; Portions of the barrier are included in both object and empty regions).  None of the identified prior art cures these deficiencies of Cho.
In summary, neither Cho nor any of the other identified prior art discloses, teaches, suggests, or otherwise renders obvious the full combination of elements required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Quayle Action
This application is in condition for allowance except for the following formal matters: 
The objections to the claims made above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Adato’ (US 2019/0236531 A1)
Suggests detecting an object occluding products on a retail shelf using Fourier transform analysis – [0161]

‘Skaff’ (US 2022/0108264 A1)
Teaches a product detector that can detect several different kinds of products, such as “shelf lip products which are products on a shelf equipped with a transparent, translucent, or opaque lip that partially occludes the products or modifies its view” – [0062], [0089]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669